DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  October 22, 2022 has been entered.
Status of Claims
Claims 1 – 3, 5 and 9 - 16. Claims 4 and 6 – 8 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 9 – 13 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (DE 20 2015 008 386 U1).
Regarding Independent Claim 1, Pohl teaches a Recreational Vehicle (RV) cleaning device for cleaning a top of a slide of the RV, the device consisting of a handle (handle, 2/3 and 5), the handle having one or more handle sections (Fig. 3), wherein the handle being extendable (Paragraph 0043]); a pole (third handle part, 21), the pole (21) removably coupled to the handle (2/3 and 5) by a first coupling connection (first joint, 6); and a head (cleaning device, 7), the head (7) being removably coupled to the pole (21) by a second coupling connection (coupling device, 22), wherein the second coupling connection being a quick release coupling (Paragraph [0038]), and wherein the head (7) for cleaning the top of the slide of the RV ( the limitation is the intended/functional use of the device and Pohl is capable of  performing said function. Pohl is a cleaning device with a pivot that allows for cleaning using a cleaning member.  The device can be utilized to clean object on the floor or above a user’s head. When using above a user’s head, the pole, is held and the user pivots pole  above his or her head to reach an out of reach area).
Although Pohl does not explicitly teach wherein the first coupling connection being a quick release coupling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the first connection to be a quick connect since applicant is already utilizing the same quick connect to connect the pole and the head. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second coupling being a quick connect, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 2 Pohl teaches the device (Fig. 1) wherein the handle (3) being made of an aluminum material (Paragraph [0025] of translation).  
Regarding Claim 3 Pohl teaches the device (Fig. 1) wherein the pole (5) being made of an aluminum material (Paragraph [0025] of translation).  
Regarding Claim 9, Pohl teaches the device (Fig. 2) wherein the handle (2/3 with 5) being retractable (Paragraph 0043] - telescopic).  
Regarding Claim 10, Pohl teaches the device wherein the one or more handle sections being coupled to another of the one or more handle sections by an extension coupling (joints 4 and 6).
 Regarding Claim 11, Pohl, as modified, teaches all of the elements of claim 10 as discussed above.
Pohl does not teach the device wherein the extension coupling being a pressure coupling; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Pohl to further include the extension coupling being a pressure coupling, since it has been held to be within the general skill of a worker in the art to select a known coupler on the basis of its suitability for the intended use of the cleaning device.
 Regarding Claim 12, Pohl teaches the device wherein the head (7) being removable (Paragraph 0038]).  
 	Regarding Claim 13, Pohl teaches the device wherein the pole (21) being removable (via joint 6).  
Regarding Claim 15 Pohl teaches the device (Fig. 1) wherein the head (cleaning device, 8) being a squeegee head (Fig. 1).
Regarding Independent Claim 16, Pohl teaches a Recreational Vehicle (RV) cleaning device for cleaning a top of a slide of the RV, the device consisting of: 2PATENT APPLICATION SERIAL NO. 16/547,404a handle (2/3 with 5), the handle (Fig. 2) having one  or more handle sections (Fig. 2), wherein the one or more handle sections being coupled to another of the one or more handle sections by an extension coupling (joints 4 and 6); wherein the handle (2/3 with 5) is made of aluminum material (Paragraph p[0025]), a pole (21), the pole removably coupled to the handle by a first coupling connection (joint 6), wherein the pole (21) being removable (via joint 6); and a head (7), the head (7) being removably coupled to the pole  (21) by a second coupling connection (connecting device, 21), wherein the head is removable (Paragraph [0038])), and wherein the head (7) for cleaning the top of the slide of the RV ( the limitation is the intended/functional use of the device and Pohl is capable of  performing said function. Pohl is a cleaning device with a pivot that allows for cleaning using a cleaning member.  The device can be utilized to clean object on the floor or above a user’s head. When using above a user’s head, the handle, is held and the user pivots pole  above his or her head to reach an out of reach area).
Pohl does not explicitly teach wherein the extension coupling being a pressure coupling, wherein the first coupling connection being a quick release coupling, wherein the pole being a U- shape, and wherein the head is a broom head.
Although Pohl does not explicitly teach wherein the extension coupling being a pressure coupling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Pohl to further include the extension coupling being a pressure coupling, since it has been held to be within the general skill of a worker in the art to select a known coupler on the basis of its suitability for the intended use of the cleaning device.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the first coupling  connection to be a quick connect  since applicant is already utilizing the same quick connect to connect the handle and the pole. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second coupling being a quick connect, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Lastly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pole and head of Pohl to further include the pole being a U- shape, and wherein the head is a broom head, since it has been held to be within the general skill of a worker in the art to select a known shape of a pole and head of a cleaning device on the basis of its suitability for the intended use of the cleaning device.

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (DE 20 2015 008 386 U1) in view of Woods et al. (U.S. Patent No. 5,611,364).
Regarding Claim 5 Pohl teaches all of the elements of claim 1 as discussed above.
Pohl does not teach wherein the pole being u-shape.
Wood, however, teaches wherein the pole (36) being u-shape (Fig. 3 and similar to applicants as shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pohl to further include the pole being u-shape, as taught by Wood, to provide a cleaning head that can effectively clean a hard to reach flat surface.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl (DE 20 2015 008 386 U1) in view of Kennedy et al. (U.S. Patent No. 7,640,617 B2).
Regarding Claim 14, Pohl teaches all of the elements of claim 1 as discussed above.
Pohl does not teach the device wherein the head  being a broom head.  
Kennedy, however,  teaches the device wherein the head (116) being a broom head (Col. 3, lines 45 – 51).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pohl to further include wherein the head  being a broom head, since it has been held to be within the general skill of a worker in the art to select a known cleaning head on the basis of its suitability for the intended use of the cleaning device.
Response to Arguments
Applicant's arguments filed October 22, 2022 with respects to rejected claims 1 – 3, 5 and 8 – 16 under 35 USC 103 have been fully considered but they are persuasive; therefore the rejection has been withdrawn.
Applicant's arguments filed October 22, 2022 with respects to amended claims 1 – 3, 5 and 9 – 16 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723